Order entered October 28, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-01132-CV

                IN RE JOSHUA CORNELL SKINNER, Relator

          Original Proceeding from the 204th Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. F15-20176

                                     ORDER
          Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Based on the Court’s opinion of today’s date, we DISMISS relator’s

October 19, 2022 petition for want of jurisdiction.


                                             /s/      ROBERT D. BURNS, III
                                                      CHIEF JUSTICE